Citation Nr: 0624333	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  01-07 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of medial meniscectomy of the right knee with 
chondromalacia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to higher initial disability ratings for 
surgical scars of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1974 to May 
1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the RO that denied a 
disability rating in excess of 20 percent for service-
connected post-operative residuals of medial meniscectomy of 
the right knee with chondromalacia; and from a March 2002 
decision that denied a disability rating in excess of 10 
percent for service-connected degenerative joint disease of 
the right knee, and granted service connection for surgical 
scars of the right knee evaluated as 10 percent disabling 
effective November 12, 2003.

In February 2006, the veteran testified during a hearing 
before the undersigned at Washington, D.C.  During the 
hearing, the undersigned Veterans Law Judge granted the 
veteran's request for a 60-day abeyance to submit additional 
documentary evidence.  To date, VA has not received any 
additional response from the veteran.

The Board's decision on the claim for higher initial 
disability ratings for surgical scars of the right knee is 
set forth below.  The appeal for increased ratings for post-
operative residuals of medial meniscectomy of the right knee 
with chondromalacia, and for degenerative joint disease of 
the right knee are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative when further action is 
required.

FINDINGS OF FACT

1.  The surgical scars of the veteran's right knee have been 
tender and painful since December 18, 1998.

2.  From November 12, 2003, the surgical scars of the 
veteran's right knee have been shown to be tender and 
sensitive on examination; the scars are not deep and cover an 
area less than 39 square centimeters, do not limit motion, 
and do not limit the function of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for an initial, 10 percent rating for 
surgical scars of the veteran's right knee, for the period 
from December 18, 1998 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2002 & 2005).

2.  The criteria for a disability rating in excess of 10 
percent for surgical scars of the veteran's right knee, are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the May 2003 and October 2003 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and the applicable 
rating criteria for an increased rating.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was not provided with notice as to an effective 
date for the award of benefits on appeal for surgical scars 
of the right knee.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Once a claim for service connection is allowed, 
the claim is substantiated and further VCAA notice is not 
required.  Dingess v. Nicholson.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  VA has received copies of the veteran's service 
medical records and outpatient treatment records through 
January 2006, and has arranged for the veteran to undergo VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  While the veteran has testified that 
he receives regular treatment for his right knee 
disabilities, he has not indicated receiving any treatment 
for the surgical scars since January 2006.  

Further, at the February 2006 hearing and in argument 
submitted in June 2006, the veteran's representative seemed 
to concede that the 10 percent rating was proper.  The 
representative argued only that the 10 percent evaluation 
should have been effective from the date of service 
connection.  Since this decision grants that benefit, it 
appears that this decision is a full grant of the benefit 
sought on appeal, and further assistance is not required to 
assist the veteran in substantiating the claim.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993).  He has also been afforded 
necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
 
Service connection has been established for surgical scars of 
the right knee, effective December 18, 1998.

The RO has rated the surgical scars of the right knee under 
38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to scars, 
as noncompensable for the period from December 18, 1998, to 
November 11, 2003, and as 10 percent disabling from November 
12, 2003.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, to include scars, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  The revised rating 
criteria are not applicable to the period prior to their 
effective date, while VA must consider the applicability of 
the revised and former versions of the rating criteria for 
the period after the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003 (2003); 69 
Fed. Reg. 25,179 (2004); see also Dorio v. Nicholson, No. 03-
1889 (U.S. Vet. App. Jul. 18, 2006) (holding that where 
rating criteria change during the course of an appeal, VA has 
a duty to apply the version most favorable to the veteran).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(in effect when the veteran filed his claim and prior to 
August 30, 2002).

Prior to August 30, 2002, a maximum 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or for scars that were superficial, 
poorly nourished with repeated ulcerations, under 38 C.F.R. § 
4.118, Diagnostic Code 7803.

The revised rating criteria, similarly, provide a maximum 10 
percent rating for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
For a scar that is not on the head, face, or neck to be rated 
10 percent disabling, the scar would have to have an area 
exceeding 6 square inches or 39 square centimeters, or there 
would have to be limitation of function of a body part 
affected by the scar.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2005).

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 77 square centimeters to warrant a 
20 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7801.

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 929 square centimeters to warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A maximum 10 percent rating may be assigned for a scar that 
is superficial and unstable, or painful on examination.  38 
C.F.R. § 4.118, Diagnostic Codes 7803-7804.

Alternatively, a scar (other than disfiguring, burns, or 
poorly nourished) may be rated on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The veteran contends that his surgical scars on his right 
knee are sensitive and tender.

The report of a July 1976 VA examination shows that the 
incisional scars were asymptomatic.  In November 1978, the VA 
examiner noted that the scars were well-healed, pliable, non-
tender, and non-adherent.

On VA outpatient treatment on December 7, 1998, the veteran 
reportedly had well healed incisions following arthroscopic 
surgery in February of that year.

In his notice of disagreement dated in June 2003, the veteran 
reported that his surgical scars were tender and painful, and 
that he had repeatedly reported these symptoms on VA 
outpatient treatment, most recently in April 2003.  

VA outpatient treatment records dated subsequent to December 
1998, make no mention of the surgical scars, but do document 
complaints of leg and right knee pain.

The report of a November 2003 VA examination conducted by a 
medical doctor reveals that the surgical scars noted on the 
medial side of the knee were benign, non-sensitive, and non-
tender.  There was no evidence of keloid formation or 
pigmentation; the scars were not adherent to underlying 
tissues, and no contracture was noted.  There was no evidence 
of prior ischemia or ulceration.

The report of a November 2003 VA examination conducted by a 
nurse practitioner reveals that one scar was 5 centimeters 
long by 7 millimeters wide; the other scar was 5 centimeters 
long by 8 millimeters wide.  There was tenderness with 
tingling of one scar.  The veteran also reported a shooting 
pain when certain parts of a scar were palpated.  There was 
no adherence to underlying tissue; the texture of the skin 
was smooth.  The scars were not unstable, and there was no 
depression or elevation of the surface contour.  The scars 
were superficial, and there was no inflammation or edema.  
The scars were entirely hyperpigmented, and there was no area 
of induration or inflexibility.  There appeared to be no 
limitation of motion, or other limitation of function caused 
by the scars.

The evidence regarding the scars prior to November 2003 is 
sketchy.  While the medical evidence does not report the 
status of the scars prior to that time, the veteran did 
report tenderness and pain.  His contention is essentially 
that he had these symptoms sine the effective date of service 
connection.

The finding of well healed incisions shortly before the grant 
of service connection, weighs against the veteran's claim.  
On the other hand there is no clear evidence to rebut his 
contention that the scars were symptomatic between the 
effective date of service connection in December 1998 and 
November 2003, when medical evidence confirmed symptomatic 
scars.  On the other hand, even in November 2003, the medical 
evidence was not unanimous in showing symptomatic scars.

The evidence is in relative equipoise.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that a 10 
percent rating is warranted for the surgical scars effective 
from the date of service connection.

In this case, the evidence shows that the scars are neither 
deep nor nearly approximating 77 square centimeters to 
warrant a disability rating in excess of 10 percent at any 
time.  The scars do not limit any functioning of the 
veteran's right knee.  Hence, the veteran's surgical scars of 
the right knee do not meet the criteria under either the 
former or revised criteria for an initial compensable 
disability rating prior to November 12, 2003; and do not meet 
the criteria for a disability rating in excess of 10 percent 
at any time.  While a staged rating has been assigned, in 
this case, pursuant to Fenderson supra, the preponderance of 
the evidence is against any higher initial disability ratings 
for the service-connected surgical scars of the right knee.

Additionally, there is no showing that the surgical scars of 
the right knee have resulted in so exceptional or unusual a 
disability picture at any time, so as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the August 
2003 SOC).  In this regard, the Board notes that the 
veteran's surgical scars have not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards at any time 
during the appeal period.

The veteran has reported some lost time from work for various 
medical appointments, but there is no evidence of any medical 
treatment received, or of hospitalization, for his surgical 
scars.  In the absence of evidence of any of the factors 
outlined above, the criteria for referral for consideration 
of an extraschedular rating have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

An initial 10 percent disability evaluation for surgical 
scars of the right knee, for the period from December 18, 
1998, to November 11, 2003, is granted.

A disability rating in excess of 10 percent for surgical 
scars of the right knee is denied.


REMAND

In February 2005, the veteran was afforded a VA examination 
to evaluate the severity of his service-connected right knee 
disabilities.  The report of that examination shows slight 
joint effusion and quite a bit of joint line tenderness over 
the medial compartment, with no ligmentous laxity on medial 
or lateral stress.  The veteran reportedly used a neoprene 
sleeve over his right knee for support.  The range of motion 
of the veteran's right knee was from 0 degrees on extension 
to 130 degrees on flexion.  X-rays revealed marked narrowing 
of the medial tibiofemoral joint space in keeping with 
osteoarthritis.  Since then, the veteran has reported, on 
more than one occasion, a worsening of his right knee 
disabilities.

In February 2006, the veteran testified that his right knee 
gave out on him more often, causing him to fall; and that he 
now wore an aluminum brace on the right knee and occasionally 
used a cane for support when walking.  The veteran also 
testified that he had limited motion of the right knee daily, 
towards the end of the day, and that he took more medication.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Other than the surgical scars discussed above, each of the 
veteran's knee disabilities is potentially ratable under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent 
subluxation or lateral instability), Diagnostic Code 5260 
(limited flexion), and Diagnostic Code 5261 (limited 
extension).  Ratings in excess of 20 percent under Diagnostic 
Code 5257 require a determination as to whether there is 
severe instability or recurrent subluxation.  Ratings in 
excess of 10 percent under Diagnostic Codes 5260 and 5261 
require a determination as to whether there is flexion 
limited to 30 degrees or less, or extension limited to 
15 degrees or more.  Alternatively, higher ratings are also 
available where there are frequent episodes of "locking," 
pain, effusion into the joint, or malunion of the tibia and 
fibula with marked disability.

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2005); see 38 C.F.R. 
§ 19.9 (2005).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination, to evaluate his 
service-connected right knee 
disabilities.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination or addendum 
should note review of the claims folder.  

The examiner should specify the degrees 
of flexion and extension for the right 
knee, and should note whether there is 
any additional limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination or during 
flare ups.  These determinations should 
be expressed in terms of degrees of 
additional limitation of motion.
  
The examiner should also comment 
specifically on whether there is 
recurrent subluxation or lateral 
instability in the right knee, and if 
present, on its severity (mild, moderate 
or severe).  

These specific findings are needed to 
rate the veteran's disabilities in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran is advised that failure, 
without good cause, to report for 
scheduled examinations could result in 
the denial of his claims.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.

5.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


